Citation Nr: 0947975	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and C.B.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1944 to April 
1946.  The Veteran died in March 2007.  The appellant in this 
case is the Veteran's daughter and she seeks accrued 
benefits. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).

The appellant requested a hearing before a decision review 
officer (DRO) in connection with the current claim.  The 
hearing was scheduled and subsequently held in December 2007.  
The appellant testified at that time and the hearing 
transcript is of record.  The appellant also requested a 
Travel Board hearing.  This hearing was held in May 2009.  
The appellant testified before the undersigned Veterans Law 
Judge (VLJ) and the hearing transcript is of record.  At the 
time of the hearing, the record was left open for a period of 
60 days to afford the appellant the opportunity to provide a 
statement in support of the current claim from a veteran 
service officer (VSO).  The requested statement was provided 
in May 2009 and the appellant's claim is before the Board for 
final appellate consideration.    


FINDINGS OF FACT

1.  The Veteran had active service from November 1944 to 
April 1946.  

2.  The Veteran died in March 2007 and at that time, there 
was no pending claim for non-service-connected pension 
benefits.




CONCLUSION OF LAW

The appellant is not entitled to accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law and regulations governing claims for accrued benefits 
state that, upon the death of a beneficiary, periodic 
monetary benefits to which she was entitled to, on the basis 
of evidence in the file at the date of death (accrued 
benefits) and due and unpaid for a period of not more than 
two years prior to death, may be paid to certain parties.  38 
U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2009).  
Applications for accrued benefits must be filed within one 
year after the date of death. 38 U.S.C.A. § 5121(c) (West 
2002).  Persons eligible for such payments (which are paid to 
the first living person listed) include: the Veteran's 
spouse; the Veteran's children (in equal shares); and the 
Veteran's dependent parents (in equal shares) or the 
surviving parent.  Upon the death of a surviving spouse or 
remarried surviving spouse, payment goes to the children of 
the deceased Veteran.  In all other cases, only so much of 
the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  38 U.S.C.A. § 5121 (a)(2)(A),(B), (a)(3), (a)(5); 38 
C.F.R. § 3.1000(a)(1)-(4) (2009) (emphasis added).

For purposes of determining eligibility as a claimant, a 
child must be unmarried and must be either under the age of 
18, have become permanently incapable of self- support before 
the age of 18, or be between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 
C.F.R. §§ 3.57(a)(1), 3.1000(d)(2) (2009).

The Board notes that the statute regarding accrued benefits 
claims was amended by the Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, on October 10, 2008.  
Section 212 created a new statute, 38 U.S.C.A. § 5121A, which 
provided that if a claimant died while a claim or appeal for 
any benefit under a law administered by the Secretary was 
pending, a living person who would be eligible to receive 
accrued benefits due to the claimant under § 5121(a) of this 
title may, not later than one year after the date of the 
death of the claimant, request to be substituted as the 
claimant for the purposes of processing the claim to 
completion.  The new statute allows a person who could be 
considered an accrued benefits claimant to substitute for a 
deceased claimant to continue adjudication of the deceased 
claimant's claim.  The provisions of the new statute apply 
with respect to the claim of any claimant who dies on or 
after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008); see also Veterans Benefits 
Administration Fast Letter, Overview of Changes Made by 
Public Law 110-389, The Veterans' Benefits Improvement Act 
(Mar. 3, 2009).  The change does not affect cases involving 
deaths prior to that time, such as this case.

The appellant in this case, the Veteran's daughter, claims 
entitlement to accrued benefits.  Specifically, the appellant 
indicated that the Veteran filed a claim of entitlement to 
non-service-connected pension benefits in February 2006.  The 
Veteran subsequently died in March 2007 prior to a 
determination being made on this claimed issue.

The appellant filed the current claim for accrued benefits in 
May 2007.  See VA Form 21-601, Application for Accrued 
Amounts Due a Deceased Beneficiary.  The appellant indicated 
that there were four surviving beneficiaries at the time of 
the Veteran's death, including the appellant and her three 
siblings.  Each of the surviving beneficiaries listed were 
identified as the Veteran's son and/or daughters, and were in 
their 40s or 50s at the time the accrued benefits claim was 
filed.  It was noted that the appellant, in particular, was 
born in November 1956 and has not asserted that she was 
incapable of self-support prior to the age of 18.  

The RO subsequently denied the appellant's claim for accrued 
benefits by way of the June 2007 decision currently on 
appeal.  The appellant filed a timely notice of disagreement 
(NOD) in August 2007 and the RO subsequently issued a 
statement of the case (SOC) in March 2008.  The appellant was 
notified of this decision and timely perfected the appeal 
with regard to the issue of entitlement to accrued benefits.

Preliminarily, the Board notes that the appellant was 
afforded hearings before a DRO and the undersigned VLJ in 
December 2007 and May 2009, respectively.  The bulk of the 
testimony provided by the appellant at those times focused on 
whether the Veteran, in fact, had a claim of entitlement to 
non-service-connected pension benefits pending at the time of 
his death in March 2007.  Regrettably, the Board finds that 
he did not.  

Initially, the Board notes that associated with the claims 
file is a VA Form 21-526, Veteran's Application for Pension.  
The Veteran signed and dated this application on February 12, 
2006 and the appellant provided her signature on the same 
form as a witness.  However, this claim was not date stamped 
as received by VA until March 15, 2007, after the Veteran's 
death on March [redacted], 2007.  

The Board also notes that the record was held open for a 
period of 60 days after the May 2009 Travel Board hearing to 
allow the appellant the opportunity to submit a statement 
from a VSO concerning this particular point.  In this regard, 
a VSO stated that the appellant initially submitted VA Form 
21-526, Veteran's Application for Pension, on the Veteran's 
behalf during the week of February 12, 2006, but that the 
claim was never received by the appropriate VARO.  The VSO 
re-submitted the pension claim on May 8, 2007, but it was not 
received by appropriate VARO until approximately three months 
later (and well after the Veteran's death on March [redacted], 2007).  
See May 2009 VSO statement.  In the absence of evidence 
showing that the Veteran had a claim of entitlement to non-
service-connected pension pending at the time of his death 
(such as a document containing a VA received date or 
registered receipt of mailing), the Board finds that the May 
2009 VSO statement and/or the appellant's assertions, alone, 
are insufficient to warrant such a conclusion.  The Board 
finds highly probative the evidence showing that the 
Veteran's claim was received by VA in March 2007, after the 
Veteran's death.  Accordingly, the Board finds that the 
Veteran did not have a claim of entitlement to non-service-
connected pension pending at the time of his death.  As such, 
the appellant in this case is not entitled to accrued 
benefits, to include for the expenses of last sickness or 
burial.  38 U.S.C.A. § 5121 (a)(2)(A),(B), (a)(3), (a)(5); 38 
C.F.R. § 3.1000(a)(1)-(4) (2009).
 
Duty to Notify and Assist

Finally, the Board must examine whether the requirements 
under the Veterans Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In this case, the RO provided such notice to the appellant by 
way of a letter dated in August 2007.  To the extent that 
there was any error in the letter, the Board notes that such 
was not harmful to the appellant.  In that regard, the Board 
finds that the Statement of the Case explained why the claim 
was denied and that the appellant has shown actual knowledge 
of the requirement that it be shown that the Veteran's claim 
was received by VA prior to his death as she attempted to 
provide evidence in support of that assertion.   


ORDER

Entitlement to accrued benefits is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


